Order filed May 6, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00124-CV
                                   ____________

    MONTROSE ER, LLC AND DR. ROBERT PHELAN III, Appellants

                                        V.

                          1110 W. GRAY, L.L.C., Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-02426

                                   ORDER

      Appellant’s brief was due April 21, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before May 26, 2021, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.